Case 2:17-cr-00107-MSD-DEM Document 56 Filed 04/01/21 Page 1 of 13 PageID# 492



                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF VIRGINIA
                              Norfolk Division

 JASON SCOT WALKER,

                    Petitioner,
 v.                                                      Criminal No. 2:17cr107
                                                            Civil No. 2:20cv181
 UNITED STATES OF AMERICA,

                    Respondent.


                                OPINION AND ORDER

       This    matter   is   before       the   Court    on   Jason   Scot    Walker’s

 (“Petitioner”) Motion to Vacate, Set Aside, or Correct Sentence

 pursuant to 28 U.S.C. § 2255, ECF No. 44, and the Government’s

 motion   to    dismiss      Petitioner’s       § 2255    motion,       ECF   No.   47.

 Petitioner filed a reply in opposition to dismissal, ECF No. 48,

 as well as a motion seeking default judgment, ECF No. 49, and a

 motion for expedited review, ECF No. 52.               For the reasons set forth

 below,   the    Government’s        motion     to   dismiss     is     GRANTED,    and

 Petitioner’s § 2255 motion is DISMISSED as untimely.                    Petitioner’s

 motion seeking default judgment is DENIED, and his motion seeking

 expedited review is DISMISSED as moot.

                    I. FACTUAL AND PROCEDURAL HISTORY

       In July of 2017, Petitioner was indicted on six felony counts

 related to an alleged drug trafficking conspiracy.                   ECF No. 3.     On

 September 8, 2017, a one-count criminal information was filed

 charging      Petitioner     with    a    cocaine      and    heroin     trafficking
Case 2:17-cr-00107-MSD-DEM Document 56 Filed 04/01/21 Page 2 of 13 PageID# 493



 conspiracy. ECF No. 15. On September 11, 2017, Petitioner entered

 into a written plea agreement and pled guilty to the cocaine and

 heroin trafficking conspiracy charged in the criminal information,

 as well as Count Six of the indictment, which charged Petitioner

 with possessing a firearm in furtherance of a drug trafficking

 crime, in violation of 18 U.S.C. § 924(c).                ECF No. 19, at 1.        In

 conjunction with his guilty plea, Petitioner signed a written

 “Statement of Facts” and stipulated that a firearm seized from the

 floorboard of Petitioner’s vehicle on the night he was arrested

 had   been   possessed      by   Petitioner     “in     furtherance     of   a    drug

 trafficking crime.”         ECF No. 20, at 2.

       On January 22, 2018, Petitioner was sentenced to eighty-four

 (84) months imprisonment, consisting of 24 months on the drug

 trafficking count (a substantial downward variance) and 60 months

 consecutive     on   the     §   924(c)      firearm    in   furtherance     count.

 Petitioner did not appeal his conviction or sentence, and his

 conviction therefore became final during the first week of February

 2018,   fourteen     days   after     this    Court’s    entry   of    its   written

 judgment.     See Fed. R. App. P. 4(b)(1)(A)(i).

       On November 25, 2019, more than 21 months after his conviction

 and sentence became final, Petitioner filed a § 3582(c) motion

 challenging    his    sentence.         ECF    No.     38.    Such      motion    was

 subsequently     dismissed       by   this     Court     without      prejudice    to

 Petitioner’s right to refile the same claim in a § 2255 motion,

                                           2
Case 2:17-cr-00107-MSD-DEM Document 56 Filed 04/01/21 Page 3 of 13 PageID# 494



 although the Court warned in its Order that a § 2255 motion may be

 untimely.    ECF No. 43.     Shortly after the Court issued such Order,

 Petitioner filed the instant § 2255 motion.             ECF No. 44.

       Petitioner alleges four grounds for relief in his § 2255

 motion and accompanying memorandum: (1) Petitioner is not guilty

 of the § 924(c) firearm offense in light of United States v. Davis,

 139 S. Ct. 2319 (2019); (2) defense counsel was ineffective by

 failing to provide proof that Petitioner did not possess a firearm

 in furtherance of drug trafficking; (3) the Court erred by adopting

 the Presentence Investigation Report (“PSR”) as there was not a

 sufficient indicia of reliability to support the facts therein;

 and (4) Petitioner’s sentence was unduly harsh and erroneous.              ECF

 No. 44, at 4-8.

       In   response,   the    Government   filed    a    motion   to   dismiss

 Petitioner’s § 2255 motion, arguing that United States v. Davis is

 inapplicable to Petitioner’s case and that Petitioner’s § 2255

 motion should be dismissed as untimely.            ECF No. 48.    Petitioner

 filed a reply/opposition to dismissal, as well as two subsequent

 motions, and this matter is therefore ripe for review.

                          II. STANDARD OF REVIEW

       A § 2255 motion is essentially a statutory federal habeas

 corpus action that collaterally attacks a sentence or conviction

 through the filing of a new proceeding, as contrasted with a direct

 appeal.     United States v. Hadden, 475 F.3d 652, 663 (4th Cir.

                                      3
Case 2:17-cr-00107-MSD-DEM Document 56 Filed 04/01/21 Page 4 of 13 PageID# 495



 2007).   To obtain § 2255 relief, a petitioner bears the burden of

 proving that his sentence or conviction was “imposed in violation

 of the Constitution or laws of the United States,” that the

 district court “was without jurisdiction to impose such sentence,”

 that the sentence exceeds “the maximum authorized by law,” or that

 the sentence or conviction is “otherwise subject to collateral

 attack.”      28 U.S.C. § 2255(a).       A petitioner must prove the

 asserted grounds for relief by a preponderance of the evidence.

 Miller v. United States, 261 F.2d 546, 547 (4th Cir. 1958).

       The same statute that provides the federal habeas remedy

 establishes     a   one-year   limitations    period    within   which    a

 petitioner must file a § 2255 motion.        28 U.S.C. § 2255(f).     Such

 limitations period begins running on the latest of the following

 four dates:

       (1) the date on which the judgment of conviction becomes
       final;

       (2) the date on which the impediment to making a motion
       created by governmental action in violation of the
       Constitution or laws of the United States is removed, if
       the movant was prevented from making a motion by such
       governmental action;

       (3) the date on which the right asserted was initially
       recognized by the Supreme Court, if that right has been
       newly recognized by the Supreme Court and made
       retroactively applicable to cases on collateral review;
       or

       (4) the date on which the facts supporting the claim or
       claims presented could have been discovered through the
       exercise of due diligence.



                                      4
Case 2:17-cr-00107-MSD-DEM Document 56 Filed 04/01/21 Page 5 of 13 PageID# 496



 Id.    “In most cases, the limitations period expires one year after

 the criminal judgment becomes final” through the application of

 subsection (f)(1).     Pettaway v. United States, No. 4:06cr98, 2018

 WL 1629112, at *2 (E.D. Va. Apr. 4, 2018).              Alternatively, as

 recognized by the Supreme Court in McQuiggin v. Perkins, 569 U.S.

 383, 398-99 (2013), a petitioner advancing a “convincing” actual-

 innocence claim may invoke a “miscarriage of justice” exception to

 the limitations period set forth in § 2255(f).

        Here, Petitioner does not assert that a Government-created

 impediment prevented him from timely filing a § 2255 motion, nor

 does    he   seek   equitable    tolling   of   the   limitations    period.

 Petitioner does, however, assert that “new case law” renders his

 § 2255 motion timely as to all four counts and that the “actual

 innocence”      exception       applies.        Additionally,       in   his

 reply/opposition to dismissal, Petitioner asserts that “new facts”

 not previously discoverable support the timeliness of his motion

 under § 2255(f)(2), with additional references made to the “actual

 innocence” exception.       ECF No. 48, at 2-4.

         A petitioner can invoke the “new case law” alternative

 limitations period set forth in § 2255(f)(3) only if:

        (1) he relies on a right recognized by the Supreme Court
        after his judgment became final, (2) he files a motion
        within one year from the date on which the right asserted
        was initially recognized by the Supreme Court, and (3)
        the Supreme Court or [a lower federal] court has made
        the right retroactively applicable.



                                       5
Case 2:17-cr-00107-MSD-DEM Document 56 Filed 04/01/21 Page 6 of 13 PageID# 497



 United States v. Brown, 868 F.3d 297, 301 (4th Cir. 2017) (internal

 quotation marks and citation omitted).        As to § 2255(f)(4), which

 requires newly discovered facts, the limitations period “begins

 when the [petitioner] knows (or through diligence could discover)

 the important facts, not when the [petitioner] recognizes their

 legal significance.”      United States v. Pollard, 416 F.3d 48, 55

 (D.C. Cir. 2005) (quoting Owens v. Boyd, 235 F.3d 356, 359 (7th

 Cir. 2000)).

                              III. DISCUSSION

                   A. Timeliness based on New Case Law

       For the reasons argued by the Government, ECF No. 47, at 4-

 6, Petitioner fails to demonstrate that United States v. Davis,

 139 S. Ct. 2319 (2019), is relevant to any of the claims in this

 § 2255 case, thus undercutting both Petitioner’s actual innocence

 argument and his argument under § 2255(f)(3).           Davis addressed the

 scope and constitutionality of the statutory “residual” clause set

 forth in 18 U.S.C. § 924(c)(3), which is applicable only to the

 statutory definition of a “crime of violence.”          Here, Petitioner’s

 §   924(c)   firearm   offense   was   committed   in   furtherance   of   an

 underlying “drug trafficking crime” as defined in § 924(c)(2), not

 a “crime of violence,” rendering Davis wholly inapplicable to this

 case. Petitioner therefore fails to demonstrate that Davis renders

 his first or second ground for relief (or any other ground for

 relief) timely.

                                        6
Case 2:17-cr-00107-MSD-DEM Document 56 Filed 04/01/21 Page 7 of 13 PageID# 498



       Petitioner’s habeas filings cite a number of additional cases

 that are purportedly relevant to Petitioner’s § 924(c) conviction,

 with such cases appearing to either apply the rule established in

 Davis or address the factual showing necessary to demonstrate a

 “nexus” between a firearm and an underlying drug trafficking

 offense.   See, e.g., United States v. Rosario, 792 F. App’x 76, 79

 (2d Cir. 2019) (addressing the factual nexus).            To the extent such

 cases apply the same legal rule recognized in Davis, they are

 inapplicable    to   this   case    for      the   same   reason   Davis   is

 inapplicable—because the “crime of violence” residual clause has

 no bearing on the statutory definition of a “drug trafficking

 crime.”     To the extent such cases analyze the factual nexus

 required   to   prove   a   § 924(c)       offense,   Petitioner   fails   to

 demonstrate that such cases apply a “new” right recently recognized

 by the United States Supreme Court or that such new right has been,

 or should be, made retroactively applicable to cases on collateral

 review.    Such cases therefore fail to demonstrate that any claim

 in Petitioner’s § 2255 motion is timely.

       In addition to the above analysis of the § 924(c) arguments,

 Petitioner fails to point to any relevant case law that could

 render his third or fourth grounds for relief timely. Petitioner’s

 third ground for relief asserts that the facts in his PSR were not

 sufficiently reliable, and his fourth ground advances a challenge

 to the applicable sentencing Guideline range.             Petitioner’s third

                                        7
Case 2:17-cr-00107-MSD-DEM Document 56 Filed 04/01/21 Page 8 of 13 PageID# 499



 ground cites United States v. Sterling, 942 F.3d 439, 443 (8th

 Cir. 2019) for its discussion of the requirement that facts relied

 on at sentencing must have a “sufficient indicia of reliability”;

 however, the Eight Circuit’s discussion of this issue relied on a

 long-established Guideline provision and circuit precedent that

 had been in place for nearly thirty years (and thus, was not

 “new”).     Petitioner’s fourth ground cites several federal cases,

 but none were decided after his sentencing, and therefore, such

 cases could have been raised in a timely motion filed within one

 year of the date Petitioner’s conviction became final.

       For   the   reasons   set   forth   above,   Petitioner    fails   to

 demonstrate that the limitations period set forth in § 2255(f)(3),

 or the “actual innocence” exception, applies to any of the four

 grounds set forth in his § 2255 motion.

                    B. Timeliness based on New Facts

       Although it does not appear that Petitioner clearly advances

 such argument until his reply/opposition to dismissal, Petitioner

 separately asserts that newly discovered facts render his § 2255

 motion timely.    ECF No. 48, at 2-4.     He likewise appears to assert

 that newly discovered evidence could prove his actual innocence.

 Id.

       A review of the record fails to demonstrate any “new facts”

 or “new evidence” that could render Petitioner’s § 2255 motion

 timely or support a claim for actual innocence.            To the extent

                                      8
Case 2:17-cr-00107-MSD-DEM Document 56 Filed 04/01/21 Page 9 of 13 PageID# 500



 Petitioner relies on new case law as the new facts/evidence that

 he could not have previously known, new cases establishing changes

 in the law do not qualify as new “facts” and cannot support the

 extension of the limitations period pursuant to § 2255(f)(4).                       See

 Whiteside v. United States, 775 F.3d 180, 184 (4th Cir. 2014)

 (“[S]ubsequent interpretations of the law can be the basis of delay

 in filing a § 2255 motion only in accordance with § 2255(f)(3)—

 not (f)(4)”) (internal quotation marks omitted).                      To the extent

 that Petitioner seeks to rely on other “facts” associated with the

 nexus between firearms found in his home and his drug trafficking

 activities: (1) Petitioner’s § 924(c) conviction was predicated on

 a gun found in his car, a gun that he admitted that he possessed

 in    furtherance     of    drug   trafficking,         ECF   No.   20,   at   2;   and

 (2) Petitioner fails to demonstrate that any facts discussed in

 his § 2255 filings were not available through the exercise of due

 diligence at the time he was sentenced in this case.                      See United

 States v. Smith, No. 3:10cr210, 2017 WL 4249632, at *3 (E.D. Va.

 Sept.   25,   2017)    (“[T]o      obtain       a   belated   commencement     of   the

 limitation period [pursuant to § 2255(f)(4)], the applicant must

 explain why a reasonable investigation would not have unearthed

 the   facts   prior    to    the   date     on      which   his   conviction   became

 final.”).     Accordingly, Petitioner fails to point to any “newly

 discovered” facts/evidence that could render any claim of his




                                             9
Case 2:17-cr-00107-MSD-DEM Document 56 Filed 04/01/21 Page 10 of 13 PageID# 501



 § 2255 motion timely under § 2255(f)(4) or under the “actual

 innocence” exception.

                     C. Alternative Merits Discussion

        Although the Court dismisses Petitioner’s § 2255 motion as

 untimely, the Court notes for Petitioner’s benefit that, even if

 such   motion   were   timely,   it   would   be   denied   on   the   merits.

 Petitioner’s first ground, which relies on Davis, is legally

 misplaced because Davis is inapplicable to a § 924(c) offense

 predicated on a “drug trafficking crime.”          Moreover, to the extent

 Petitioner’s brief argues that there was insufficient evidence

 establishing a “nexus” between the firearm seized from his car and

 his drug trafficking crime: (1) Petitioner stipulated in his

 “Statement of Facts” that such nexus existed, ECF No. 20, at 2;

 and (2) such firearm was seized from the floorboard of Petitioner’s

 car when he was arrested with a distribution quantity of cocaine

 in his pocket, id.         Petitioner’s second ground, which alleges

 ineffective assistance, is legally misplaced for the same reason

 as it is predicated on counsel’s failure to challenge the legality

 of the § 924(c) residual clause. 1            Petitioner’s third ground

 appears to advance an ineffective assistance claim based on a



 1 To the extent Petitioner’s second ground (or third ground) focuses on
 firearms found in his home that purportedly belonged to others, such
 firearms: (1) were in fact challenged by defense counsel at sentencing; and
 (2) had no bearing on Petitioner’s § 924(c) conviction as such conviction
 was predicated on the firearm found near his feet when he was removed from
 his car by arresting officers. ECF No. 20, at 2.

                                       10
Case 2:17-cr-00107-MSD-DEM Document 56 Filed 04/01/21 Page 11 of 13 PageID# 502



 failure to challenge the facts in the PSR, yet Petitioner offers

 no evidence suggesting that such facts are inaccurate or that he

 was prejudiced by them; thus, such claim fails to satisfy either

 prong of the ineffective assistance of counsel test. 2 Petitioner’s

 fourth and final ground also fails on the merits as it asserts

 that the Court imposed an illegally harsh sentence based on a

 failure to consider mitigating Guideline credits, and: (1) whether

 such claim is a direct claim of error or an ineffective assistance

 of counsel claim, Petitioner fails at this time to demonstrate

 that any sentencing error occurred; (2) the failure to apply a

 Guideline reduction or failure to fully consider a § 3553(a)

 sentencing factor is generally not a valid basis for § 2255 relief,

 see Johnson v. United States, 424 F. Supp. 3d 434, 445 (D. Md.

 2019);    and   (3)   as    previously       noted,   Petitioner   received   a

 substantial downward variance in this case, which undercuts his

 argument     that     counsel     provided      constitutionally       deficient

 performance     and/or     that   the   Court   did   not   consider    relevant

 mitigating factors at sentencing.            Accordingly, while Petitioner’s

 motion is dismissed as untimely, the claims set forth therein all

 lack merit on their face.




 2 Pursuant to Strickland v. Washington, 466 U.S. 668, 687-88 (1984), to
 obtain relief based on an allegation of ineffective assistance, a petitioner
 must establish both that: (1) counsel’s performance was so deficient that
 it fell below an objective standard of reasonableness; and (2) counsel’s
 inadequate performance caused the petitioner prejudice.

                                         11
Case 2:17-cr-00107-MSD-DEM Document 56 Filed 04/01/21 Page 12 of 13 PageID# 503



                               IV. CONCLUSION

       Assuming in Petitioner’s favor that he should receive the

 benefit of the earlier filing date of his § 3582(c) motion because

 such pro se motion attempted to advance a claim that can only be

 pursued in a § 2255 motion, such motion was still filed more than

 nine months after the expiration of the § 2255(f)(1) limitations

 period.    Because Petitioner fails to provide any valid basis for

 applying an alternative limitations period, equitable tolling, or

 the “actual innocence” exception to the § 2255 limitations period,

 the Government’s motion to dismiss is GRANTED, and Petitioner’s

 § 2255 motion is hereby DISMISSED as untimely.            ECF No. 44; see

 Waldron v. United States, No. 7:07cr101, 2013 WL 12347358, at *1-

 2 (E.D.N.C. May 15, 2013) (dismissing as untimely a pro se § 2255

 motion filed less than three months after the expiration of the

 § 2255(f)(1) limitations period).          Petitioner’s motion seeking

 “default judgment” on his § 2255 motion is DENIED, and the motion

 seeking an expedited review of Petitioner’s § 2255 motion is

 DISMISSED as moot.

       Finding   that   the   procedural   basis   for   the   dismissal   of

 Petitioner’s untimely § 2255 motion is not debatable, a certificate

 of appealability is DENIED.       28 U.S.C. § 2253(c); see Rules Gov.

 § 2255 Proc. for U.S. Dist. Cts. 11(a); Miller-El v. Cockrell, 537

 U.S. 322, 335-38 (2003); Slack v. McDaniel, 529 U.S. 473, 483-85

 (2000).     Petitioner is ADVISED that because a certificate of

                                      12
Case 2:17-cr-00107-MSD-DEM Document 56 Filed 04/01/21 Page 13 of 13 PageID# 504



 appealability is denied by this Court, he may seek a certificate

 from the United States Court of Appeals for the Fourth Circuit.

 Fed. R. App. P. 22(b); Rules Gov. § 2255 Proc. for U.S. Dist. Cts.

 11(a).       If   Petitioner    intends   to   seek   a   certificate    of

 appealability from the Fourth Circuit, he must do so within sixty

 (60) days from the date of this Opinion and Order.         Petitioner may

 seek such a certificate by filing a written notice of appeal with

 the Clerk of the United States District Court, United States

 Courthouse, 600 Granby Street, Norfolk, Virginia 23510.

       The Clerk is DIRECTED to forward a copy of this Opinion and

 Order to Petitioner and counsel of record for the Government.

       IT IS SO ORDERED.




                                                     /s/
                                                Mark S. Davis
                                     CHIEF UNITED STATES DISTRICT JUDGE
 Norfolk, Virginia
         1
 April ____, 2021




                                      13
